         Case 1:17-cv-00154-JCG Document 8              Filed 03/20/19    Page 1 of 12




                UNITED STATES COURT OF INTERNATIONAL TRADE




MIDWEST-CBK, LLC
                          Plaintiff
                                                            Court No. 17-00154
               v.

UNITED STATES,
                          Defendant




                                         COMPLAINT


       Plaintiff, Midwest-CBK, LLC (“Midwest”) by and through its undersigned attorneys, for

its Complaint against Defendant, the United States, does hereby state and allege as follows:


                                      CAUSE OF ACTION

   1. This action is commenced to contest the deemed denial of Midwest’s protest against the

       determination, in liquidation, by United States Customs and Border Protection (“CBP”) of

       the appraised value of certain merchandise which Plaintiff imported into the United States.



                             JURISDICTION AND STANDING


   2. This Court has exclusive subject matter jurisdiction over this action pursuant to 28 U.S.C.

       § 1581(a). All liquidated duties, taxes and fees were paid prior to the commencement of

       this action.




                                                1
     Case 1:17-cv-00154-JCG Document 8               Filed 03/20/19      Page 2 of 12




3. Plaintiff is the importer of record of the merchandise, timely protested the appraisement of

   the merchandise in liquidation, has paid all liquidated duties, taxes and fees, and is the real

   party in interest in this case.



4. Defendant is the Federal Defendant which acts by and through its agencies, including

   United States Customs and Border Protection (“CBP”), which liquidated Midwest’s

   subject entries and denied the subject protest.




                                STATEMENT OF FACTS

5. Midwest is a Limited Liability Company organized and existing under the laws of the State

   of Delaware, and at times relevant to this Complaint had its headquarters and principal

   place of business in Cannon Falls, Minnesota.


6. On various dates, as set forth in the Summons and protest papers, Midwest imported into

   the United States various items of giftware, household furnishing and decorations and other

   merchandise as set forth in the entry papers.




7. Midwest purchased the merchandise which is the subject of this action from various

   unrelated foreign vendors, primarily in the People’s Republic of China, and caused the

   merchandise to be exported to Woodbridge, Ontario, Canada, and placed in leased

   warehouse space rented there by Midwest.




                                             2
     Case 1:17-cv-00154-JCG Document 8              Filed 03/20/19     Page 3 of 12




8. At all relevant times, Midwest employed approximately 200 salaried sales personnel in the

   United States, who had responsibility for soliciting purchase orders from retailer customers

   for giftware, household furnishings and decorations.       These personnel presented the

   merchandise to customers via electronic catalogues contained in a point-of-sale computer

   software program.



9. United States retailers placed purchase orders with Midwest CBK, through that company’s

   United States salaried salespersons, for merchandise. Under the terms of the purchase

   orders, the goods were to be sold and delivered by Midwest to the customers “FOB Buffalo,

   New York”, as that term is defined in the New York Uniform Commercial Code.



10. Purchase orders received by Midwest’s sales personnel from United States customers were

   received by and accepted by Midwest personnel at the company’s Cannon Falls, Minnesota

   office.



11. Under the terms of sale and delivery, Midwest was responsible for clearing the goods

   through United States Customs and Border Protection, paying all duties, taxes and fees

   imposed by reason of the goods’ importation, and transporting the goods to a location at

   Buffalo, New York, where the goods were delivered to domestic carriers nominated by

   Midwest’s United States retailer customers.




                                            3
     Case 1:17-cv-00154-JCG Document 8              Filed 03/20/19    Page 4 of 12




12. Midwest’s customers acquired title to the imported goods and risk of loss with respect

   thereto at Buffalo, New York and bore all costs and risks of transporting the goods from

   Buffalo, New York to the destinations selected by the customers.



13. Midwest obtains State sales tax waivers from all of its customers prior to making sales to

   those customers.




14. Midwest officials in the United States determined the merchandise to be sold by the

   company, the placement of that merchandise in catalogues and other publications, and the

   prices at which the merchandise would be sold to United States customers.



15. Upon receiving orders from United States customers for merchandise to be delivered FOB

   Buffalo, New York, Midwest directed its personnel at the leased warehouse in Canada to

   select the merchandise, and pack the merchandise in boxes for each individual United

   States customer.



16. Midwest contracted with a land carrier to transport the goods from its leased warehouse in

   Woodbridge, Ontario to Buffalo, New York.



17. Midwest acted as the importer of record for the merchandise when it was entered for

   consumption at the Port of Buffalo, New York, and paid all duties, taxes and fees assessed

   thereon by reason of importation.




                                            4
     Case 1:17-cv-00154-JCG Document 8               Filed 03/20/19     Page 5 of 12




18. After the goods cleared Customs, Midwest delivered them to the various carriers identified

   by its customers at locations in and around Buffalo, New York.



19. Title and risk of loss to the goods passed from Midwest to its customers, pursuant to the

   New York Uniform Commercial Code, when Midwest placed the goods with the carrier

   designated by its customer.



20. After the goods were dispatched FOB Buffalo, New York, the United States customers

   paid Midwest, by credit card or by check, which payment was deposited in a Midwest bank

   account in the United States.



21. At all times relevant to this action, Midwest had no personnel in Canada with responsibility

   or capability to accept an order from a United States customer.



22. By prior arrangement with Customs officials at the Port of Buffalo, New York, Midwest

   valued the merchandise upon importation according to its deductive value, as set forth in

   19 U.S.C. § 1401a(d).



23. Customs appraised the merchandise in liquidation on the basis of a purported transaction

   value pursuant to 19 U.S.C. § 1401a(b) on the claimed basis of the FOB New York

   delivered, duty-paid prices charged by Midwest to its customers.




                                             5
     Case 1:17-cv-00154-JCG Document 8                Filed 03/20/19      Page 6 of 12




24. In fact, Customs did not determine a “transaction value” for any of the merchandise

   imported into the United States, but arbitrarily applied an uplift ratio to the declared entered

   deductive values.




25. After entry of the merchandise which is the subject of this action, but prior to the purported

   liquidation of the subject entries, Customs’ Office of Regulatory Audit conducted an audit

   of Midwest’s appraised values.




26. CBP commenced the regulatory audit in 2014, and performed field work at Midwest’s

   inventory location in Canada February, 2014. CBP did not conduct any audit work at

   Midwest’s Cannon Falls, Minnesota headquarters office, or any other Midwest locations.




27. In the course of the regulatory audit, CBP requested information from Midwest which it

   deemed necessary for appraisement of the imported merchandise. The last information

   request from the auditors was answered on June 3, 2014.




28. More than a year later, in July, 2015, Customs’ Office of Regulatory Audit issued a draft

   audit report for comment.




29. Customs did not issue its final audit report until February 24, 2016. Customs thereafter

   liquidated the entries which are the subject of this action with an increase in duties.




                                              6
     Case 1:17-cv-00154-JCG Document 8               Filed 03/20/19     Page 7 of 12




30. Plaintiff timely protested the liquidation of its entries and, following the deemed denial of

   its protest, initiated this action.




                                         COUNT I



31. Paragraphs 1 through 30 of this Complaint are restated and re-alleged as though fully set

   forth herein.



32. Pursuant to 19 U.S.C. § 1401a(b), which is the best evidence of its contents, the principal

   basis of appraisement, for Customs purposes, for goods imported into the United States is

   its “transaction value” which is defined as the “price actually paid or payable for the

   merchandise when sold for exportation to the United States” plus certain additions not here

   relevant.



33. As a matter of fact and law, Midwest’s sale of merchandise to its customers FOB Buffalo,

   New York was a domestic sale which occurred only after goods have been exported to the

   United States, cleared through Customs, and brought to the customer’s carrier at Buffalo.




                                             7
     Case 1:17-cv-00154-JCG Document 8               Filed 03/20/19     Page 8 of 12




34. Midwest’s sale of merchandise to its customers FOB Buffalo, New York was not a “sale

   for exportation to the United States” and the prices charged in such sale cannot be the basis

   of a determination of transaction value.



35. Midwest transported the goods from Canada to the United States pursuant to an internal

   transfer or consignment, without a sale. No transfer of title to the goods for consideration

   occurred until after the goods were imported into the United States and sold to the

   customers in domestic sales, FOB Buffalo, New York.



36. In the absence of a sale of the goods for exportation to the United States, the goods must

   be appraised under a different basis as set forth in 19 U.S.C. § 1401a, according to available

   information.



37. There were no sales of identical or similar merchandise by Midwest from Canada for

   exportation to the United States, so the goods cannot be appraised pursuant to 19 U.S.C. §

   1401a(c).



38. Midwest is not the producer of the goods, and does not have information sufficient to

   declare or permit the determination of a computed value in accordance with 19 U.S.C. §

   1401a(e).




                                              8
     Case 1:17-cv-00154-JCG Document 8               Filed 03/20/19     Page 9 of 12




39. The merchandise is therefore subject to appraisement on the basis of deductive value

   pursuant to 19 U.S.C. Section 1401a(d), as stated in the entry documents, or upon the

   “fallback” basis of appraisement provided in 19 U.S.C. Section 1401a(f).




                                        COUNT II



40. Paragraphs 1 through 39 of this Complaint are restated and incorporated by reference as

   though fully set forth herein.



41. Section 402(f)(2)(G) of the Tariff Act of 1930, as amended, which is the best evidence of

   its contents, provides that imported merchandise may not be appraised, for purposes of

   duty assessment, on the basis of “arbitrary or fictitious values”.




42. The values used by CBP to appraise the plaintiff’s merchandise in liquidation were based

   upon multiplying the entered deductive values by an arbitrary uplift, calculated with

   reference to plaintiff’s financial statements for the year 2013.




43. The values used by CBP to appraise the plaintiff’s merchandise in liquidation were not

   based on adaptation of the methods of appraisement set out in 19 U.S.C. §1401a(f).




44. The values used by CBP to appraise the plaintiff’s merchandise in liquidation were not

   based on sales of merchandise for exportation to the United States, on sales of identical or


                                             9
    Case 1:17-cv-00154-JCG Document 8                Filed 03/20/19      Page 10 of 12




   similar merchandise for export to the United States, on computed or deductive values, or

   any other method of appraisement allowed under 19 U.S.C. §1401a.




45. The values used by CPB to appraise the plaintiff’s merchandise in liquidation were

   arbitrary and capricious values, rendering the appraisement unlawful pursuant to 19 U.S.C.

   §1401a(f)(2)(G).




                                        COUNT III



46. Paragraphs 1 through 45 of this Complaint are restated and incorporated by reference as

   though fully set forth herein.



47. Section 504(a) of the Tariff Act of 1930, as amended [19 U.S.C. §1504(a)], which is the

   best evidence of its contents requires that entries be liquidated within one year after the

   date of entry, and that, if not so liquidated, the entries are deemed liquidated at the rate and

   amount of duty set forth in the entry.



48. Under Section 504 (b) of the Tariff Act, CBP may extend the period for liquidating an entry

   if a request is made therefor by the importer of record, or if CBP requires additional

   information in order to liquidate the entry.




                                             10
    Case 1:17-cv-00154-JCG Document 8                Filed 03/20/19      Page 11 of 12




49. CBP conducted a regulatory audit of Midwest’s entries for the period covered by this

   complaint, including the entries which are the subject of this action.



50. In the course of considering the liquidation of these entries, Customs sought information

   from Midwest on numerous occasions. Customs last sought and received information from

   Midwest on June 3, 2014.



51. Subsequent to the gathering of information, CBP prepared a draft audit report which was

   sent to the Plaintiff for comment in July, 2015. Plaintiff promptly provided comments

   thereon.



52. CBP did not its final audit report until February 24, 2016, more than a year after it had last

   sought information concerning the appraised value of the entries.




53. CBP did not liquidate the entries until nearly two years after the last information was

   requested from Midwest, on the dates shown in the Summons in this case.



54. On information and belief, CBP was conducting no investigation or undertaking any

   activity which involved gathering additional information regarding the appraised value of

   Midwest’s imports after June 3, 2014.




                                             11
        Case 1:17-cv-00154-JCG Document 8                 Filed 03/20/19      Page 12 of 12




    55. Any extensions of liquidation occurring after June 3, 2014, when Midwest last provided

        information to Customs regarding the appraisement of the subject merchandise are without

        legal authority and null and void.



    56. Accordingly, the subject entries were deemed liquidated, as entered, on the anniversary

        date following the extensions of liquidation which occurred on or before June 3, 2014.




                                      PRAYER FOR RELIEF



        WHEREFORE, Plaintiff prays that this Court enter judgment in its favor; and direct the

Port Director of Customs at Buffalo, New York to reliquidate the entries at the rate and amount of

duty set forth in the entries, and to refund to Plaintiff such excess duty as assessed upon liquidation,

together with interest as provided by law; and furnishing Plaintiff such additional and further relief

as the Court may deem just.


                                                                Respectfully submitted,



                                                                John M. Peterson
                                                                Richard F. O’Neill

                                                                Neville Peterson LLP
                                                                Counsel for Plaintiff
                                                                One Exchange Plaza
                                                                55 Broadway, Suite 2602
                                                                New York, NY 10006
                                                                (212)-635-2730



                                                  12
